 In the Matter Of PALMETTOCOTTON MILLS,INC.andTEXTILE WORKERSUNION Or AMERICA, CIOCase No.10-P 1528.Decided August 20,19415DECISIONANDDIRECTIONPursuant to a Stipulation for Certification Upon Consent Electionexecuted on July 11, 1945, by Textile Workers Union of America, CIO,herein called the Union, and Palmetto Cotton Mills, Inc., herein calledthe Company, and approved by a representative of the Board, an elec-tion by secret ballot was held on July 20, 1945, under the directionand supervision of the Regional Director for the Tenth Region (At-lanta, Georgia), among the employees in the stipulated unit.Uponthe conclusion of the election, a tally of ballots was furnished theparties in accordance with the Rules and Regulations of the Board.The tally indicates that of the 291 eligibles in the voting group; 235cast valid votes, of which 117 were cast for the Union and 118 werecast against the Union. In addition, 8 ballots were challenged and1was declared void.No objections were filed to the conduct of theelection.Pursuant to Article III, Section 10, of National Labor RelationsBoard Rules and Regulations, the Regional Director investigated thechallenged ballots, issued and duly served upon the parties copies ofthe Report on Challenged Ballots, in which he found that Charles M.Morris, Reid Boynton, Noah Boynton, Richard Jenkins, and Jim I.Webb, Jr., were eligible to vote and that Paul Tolbert, Benjamin R.Lasseter and Millard Farr were ineligible to vote.Thereafter, theCompany filed exceptions to the Regional Director's Report on Ob-jections only insofar as it affected the ballots cast by Paul Tolbert,Benjamin R. Lasseter and Millard Farr; it also took issue with thatportion of his report which declared that 1 void ballot was cast at theelection.The Company pointed out that the "void ballot" was originallymarked for the Union but that this mark was erased and a markagainst the Union was substituted.We find, on the basis of the facts63 N. L. R B., No. 62421 422DECISIONSOF NATIONALLABOR RELATIONS BOARDasserted by the Company, that the ballot was mutilated.Accordingly,we shall overrule this objection.The ballot will not be counted.With respect to the Regional Director's rulings as to the five chal-lenged ballots to which noexceptions were takenby either of theparties, we conclude and find, for reasons indicated by the RegionalDirector in his report, that the employees so challenged are eligible tovote in the election.Accordingly,we shall overrule the challenges to.Morris, Reid Boynton, Noah Boynton, Rich-ard Jenkins,and Jim I. Webb, Jr. Because the results of the elec-tion may be determined by the counting of the five challenged ballots,we shall direct that they be opened and counted.If after countingthe challenged ballots declared valid, the results of the election areno conclusive,we shall take action with respect to theremainingemployees whose ballots were challenged,and whose status is notherein determined.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingWith Palmetto Cotton Mills, Inc., Palmetto, Georgia, the RegionalDirector for the Tenth Region shall, pursuant to the Rules and Regu-lations of the Board,set forth above, and subject to Article III, Section10, of said Rules and Regulations,within ten(10) days from the dateof this Direction,open and count the ballots of Charles M. Morris,Reid Boynton, Noah Boynton, Richard Jenkins, ' and Jim I. Webb,Jr., and thereafter prepare and cause to be served upon the parties inthis proceeding a Supplemental Election Report, embodying thereinhis findings and his recommendations as to the results of the balloting.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction.